OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS

                   AUSTIN
          r;rtiole 0, 2ectioa5; of the Condltutlon oi Wxaa
yn+ovMeritb7.t'no zaoneyshill be Crown ~~OIZthe 'Zressury  bnt
;a qu-suancsof s;taciMaa;l,gropriet&%xs    ~~cieby lnw." In the
aam of IZcnion y. Lookha%, r;t.ate   ?raawIrer, 114 E.L (2)
2l6, the traasurarhnd plaaad oortalnixaeyc in the %i.%eti
RevanuaZua& oi the state aad ths aotioniraaune or m
to aoqel tha treaaurarto pay tk03 naount tllexeor ta the
xd.r;:or.ho :;a0tcr a-On; tho opiaion or tb? aqu-elm court aa
follotYG:

              "(2).   I   t 1s   ahorsn that   xeepondent,   l&Qt-
            the opinion rsnsderod
       inl: on                   by the ?Atorney
      2xB?ral,depmd- ._ thla
                          . .fwzMy
                                - in tp3 @seral
                                          ._

                Ee in goad raith depositedsuoh money
      qulroo that it be appropriatedby the Legis-
      .&mdrt&n eocordanaswith the pravi.rSons of
      seation6 OS artlale8 of the Conatltutlon.
      ll.espan4eut
                 does not now hme ln his passes-
      aion suoh f&&s, and, themfan, hs is un-
      able,without an not ol the Le&laturs, to
      pay 8a33 to those altitledtharclto.RaYlag
      aontplbdwsitihthe advbe of the Attorney
      Oeaernl,in maktnaeuoh transfer   of funda,
      it wcul0 lx~botibunjuotand unfairto ullfer-
      take bywrltafman@oraastoooqmlthe
      troaaurextopnythLBaraountormDlMpout
      of !llopemonal furdo.   Itwas 0ontxnrytQ
      len for tSe fando to be depositedin the
              revenue?u.nd,as was Gone, hut they
      fgm3arr:l
      hslvegasawlbeyond the oo?ltmlof the
      treasurer,and it is now bnjm68UaleSor the
      txecarrerto pay to reln**ca tie amountof
      funds so CeposPtedwith hU.7
              xt 3.sp?ixhape
                           not out of place for UB to pd.nt out
          172




Gi?L:FL